 1
 2
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7
                                       DISTRICT OF NEVADA
 8
 9
     ABEL CORREA, et al.,                                   Case No.: 2:16-cv-01852-JAD-NJK
10
            Plaintiff(s),                                                  Order
11
     v.
12
     LAS VEGAS METROPOLITAN POLICE
13   DEPARTMENT, et al.,
14          Defendant(s).
15
16         The Court granted the parties’ stipulation to continue the settlement conference in this case
17 to June 21, 2019. Docket No. 54. That order required the parties to submit a confidential
18 settlement statement no later than June 14, 2019. See id. Plaintiffs have not submitted their
19 settlement statement. The Court hereby ORDERS Plaintiffs to submit a confidential settlement
20 statement to the undersigned’s box in the Clerk’s Office, no later than 10:00 a.m. on June 18, 2019.
21         IT IS SO ORDERED.
22         Dated: June 17, 2019
23                                                               ______________________________
                                                                 Nancy J. Koppe
24                                                               United States Magistrate Judge
25
26
27
28

                                                    1
